CARTER, J.
I dissent.
Mold’s part in the factual setting appears in my dissenting opinion in Lorenson v. Superior Court, ante, p. 49. It is apparent therefrom that there is no evidence connecting Mold with the conspiracy. He was a close friend of Weber, casually knew Cohen, and apparently, from his remarks when he took part in Weber’s telephone call to the Wilshire Station, he knew some of Cohen’s associates, for he mentioned them at that time. Clearly, as in the Lorenson and Weber cases, there is no evidence connecting Mold with the conspiracy.
I would, therefore, grant the writ of prohibition prayed for by him.
Gibson, C. J., and Traynor, J., concurred.